                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO


 IN RE                                       CASE NO. 14-00126 BKT
 LIMARY RIOS CAMACHO
 SS #2233                                    CHAPTER 7
 DEBTOR

 NOTICE OF WITHDRAWAL OF LEGAL REPRESENTATION & SUBSTITUTION OF
                     COUNSEL FOR DEBTOR

TO THE HONORABLE COURT:

       Counsel for debtor LIMARY RIOS CAMACHO respectfully prays for her

withdrawal from debtor’s legal representation, and prays as follows:

   1. This debtor filed her case on January 12, 2014. She has received her discharge

       since 2015 but to date her case has not been closed and the Trustee has not fully

       administered, or abandoned the property of the Estate. Trustee appears to have

       collected a net total of $5,138.56 while this case has been pending and no funds

       have been distributed to the creditors of this Estate. See doc #82 filed on April 29,

       2019.

   2. Debtor has requested the withdrawal of this attorney’s legal representation and

       we therefore request from this Court authorize the withdrawal of the

       undersigned attorney from debtor’s legal representation and substitution of

       counsel for debtor.

   3. Debtor wishes that counsel Esteban Santana Rosado USDC PR #223009 substitute

       Lyssette Morales Vidal of L.A. Morales & Associates P.S.C. and continue the

       legal representation of debtor’s interests in this case.

   4. The undersigned counsel, on behalf of Limary Rios Camacho hereby requests the

       Clerk to substitute counsel as herein included and request that pursuant to

                                              1
       Federal Rule of Bankruptcy Procedure 2002 all further notices and pleadings be

       notified to: Esteban Santana, Esq. USDC PR #223009 500 Ave Andalucía, San

       Juan 00920 santanarosado@hotmail.com .

       WHEREFORE, counsel for Limary Rios Camacho, prays to be relieved of

debtor’s representation and that substitute counsel, Esteban Santana, Esq. be authorized

to continue to represent debtor in this case.

CERTIFICATE OF SERVICE: I hereby certify that on May 1, 2019 I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF System which will send

notification      of      such        filing        to   all    registered       parties.

Respectfully submitted in Caguas, Puerto Rico, May 1, 2019



                                          /s/   L.A. Morales
                                          L. A. MORALES & ASSOCIATES PSC
                                          USDC 121100
                                          URB VILLA BLANCA
                                          CAGUAS, PUERTO RICO 00725-1908
                                          TEL 787- 746-2434 / 787-258-2658
                                          FAX 855-298-2515
                                          E-MAIL: lamoraleslawoffice@gmail.com




                                                2
